DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
What is the relationship between the “a tension member” introduced in claim 1, line 11 and the “a tension member” introduced in claim 1, line 2?
In claim 4, line 3, the limitation “about” is vague and indefinite.  What does “about” mean in this context?  Is 202mm considered “about” 200mm?  Is 220mm about 200mm?  What structure is being claimed?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 10, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al, WO 2009/109060 (attached machine translation used for interpretation) in view of DE 751,518.

    PNG
    media_image1.png
    282
    538
    media_image1.png
    Greyscale

Regarding claims 1 and 17, Phillips et al. discloses an elevator system (see fig 11-14), comprising: a tension member (5); and an end termination clamp (see fig 11-14) for the tension member (5) comprising: a linkage (configured to inserted into channel formed by 14a.2 and 14b.2) configured for connection to a structural element (inserted element serves as connector); a first plate (14a) opposite a second plate (14b) defining a space therebetween (made by recess 14a.1 and 14b.1) to accept the tension member (5), each of the first plate (14a.1) and the second plate (14.b.1) having a linkage end (right side in fig 11) connected to the linkage (as described above), a belt entrance end (left side in fig 11), and a main body (hatched region of 14a and 14b shown in fig 11) extending between the linkage end (as described above) and the belt entrance end (as described above), the first plate (14a) defining a first clamping surface (14a.3) configured to abut a first side (top side in fig 11) of the tension member (11), and the second plate (14b) defining a second clamping surface (14b.3) configured to abut a second side (bottom side in fig 11) of a tension member (11); at least one fastener (14.7.1 – 14.7.3) connecting the first plate (14a) and the second plate (14b) to clamp the tension member (5) in the space (14a.1, 14b.1) between the first plate (14a) and the second plate (14b).  Phillips et al. does not specify that the clamping surfaces are narrower than a width of the tension member at the belt entrance ends of first and second plate.

    PNG
    media_image2.png
    421
    452
    media_image2.png
    Greyscale

DE 751,518 teaches a similar end termination clamp (see fig 1-3) connected to an elevator car (see [0001]); wherein the first clamping surface and the second clamping surface (portion of 3 on in contact with the sides of 2) are narrower (see lower section of 3 in fig 1) than a width of the tension member (2) at the belt entrance (bottom in fig 1) end of the first plate and the second plate (sides of 3 best shown in fig 2). (claim 1)
wherein the belt entrance end (bottom end in fig 1-2) of the first plate and the second plate (3)  tapers inward (see fig 1) from the main body such that a width of the belt entrance end (as described above) is narrower than a width of the main body for each of the first plate and the second plate (see fig 1). (claim 2)
wherein at least a portion (see portion between flat bottom region and angled side region at bottom of 3 in fig 1) of the belt entrance end (as described above) of the first plate and the second is curved (see fig 1 – appears as angled connection however the point is somewhat curved, at least on the microscale, due to manufacturing constraints). (claim 3) 
wherein the belt entrance end (bottom of fig 1) of the first plate and the second plate (3) narrows inward from the main body and defines a polygonal shape (see fig 1). (claim 5)
wherein the polygonal shape is trapezoidal (see fig 1). (claim 6)
It would have been obvious to provide the tapered end portion described by DE 751,518 to the system disclosed by Phillips et al. in order to reduce stress constrains between the end termination clamp and the tension member.
Regarding claim 4, Phillips et al. in view of DE 751,518 discloses the elevator system as claimed in claim 3, but does not specify that the curved portion of the belt entrance end of the first plate and the second plate has a predetermined radius of curvature of between about 5 mm and about 200 mm.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to employ a curved end with the specified fillet radius since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  One having ordinary skill in the art at the time of the effective filing date of the invention would be motivated employ the specified curve radius in order to reduce stresses within the belt connector and avoid damage to the belt during installation.  
Regarding claim 10, Phillips et al. in view of DE 751,518 discloses the elevator system as claimed in claim 1, wherein the main body of at least one of the first plate and the second plate (as described above) defines a window (see fig 19 in Phillips et al.) through which a held end of the tension member (5) is visible.
Regarding claim 15, Phillips et al. in view of DE 751,518 discloses the elevator system as claimed in claim 1, wherein the at least one fastener (14.7.1 – 14.7.3) comprises a plurality of fasteners (see fig 12-13) connecting the first plate (14a) and the second plate (14b) to clamp the tension member (5) in the space between the first plate (14a) and the second plate (14b), the plurality of fasteners (14.7.1 – 14.7.3) distributed evenly on the main body of the first plate (14a) and the second plate (14b) between the linkage end (as described above) and the belt entrance end (as described above).
Regarding claim 18, Phillips et al. in view of DE 751,518 discloses the method as claimed in claim 17, further comprising connecting a linkage (connected between 14.a.2 and 14.b.2) to the linkage end (as described above) of the first plate (14a) and the second plate (14b).
  
Allowable Subject Matter
Claims 7-9, 11-14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 7 is patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 7, including every structural element recited in the claims, especially, the configuration wherein the belt entrance end of the first plate and the second plate is asymmetric about a longitudinal axis parallel to the tension member and bisecting the main body of the first plate and the second plate.
None of the references of the prior art teach or suggest the elements of the elevator as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator in the manner required by the claims.
Claims 8-9 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 8, including every structural element recited in the claims, especially, the configuration wherein each of the first clamping surface and the second clamping surface is asymmetric about a longitudinal axis parallel to the tension member and bisecting the main body of the first plate and the second plate.
None of the references of the prior art teach or suggest the elements of the elevator as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator in the manner required by the claims.
Claims 11-12 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 11, including every structural element recited in the claims, especially, the configuration wherein the belt entrance end of the first plate and the second plate is deflectable relative to the main body of the first plate and the second plate.
None of the references of the prior art teach or suggest the elements of the elevator as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator in the manner required by the claims.
Claims 13-14 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 13, including every structural element recited in the claims, especially, the configuration comprising a sway brake extending from the main body of the first plate and the second plate and engaging the tension member held between the first clamping surface and the second clamping surface.
None of the references of the prior art teach or suggest the elements of the elevator as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator in the manner required by the claims.
Claim 16 is patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 16, including every structural element recited in the claims, especially, the configuration wherein the fasteners closer to the linkage end are tightened to provide greater clamp pressure than the fasteners closer to the belt entrance end.
None of the references of the prior art teach or suggest the elements of the elevator as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator in the manner required by the claims.
Claims 19-20 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 19, including every structural element recited in the claims, especially, the configuration wherein the at least one fastener comprises a plurality of fasteners connecting the first plate and the second plate to clamp the tension member in the space between the first plate and the second plate, the plurality of fasteners distributed evenly on the main body of the first plate and the second plate between the linkage end and the belt entrance end, the method further comprising tightening the fasteners closer to the linkage end to provide greater clamp pressure than the fasteners closer to the belt entrance end.
None of the references of the prior art teach or suggest the elements of the elevator as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator in the manner required by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/               Primary Examiner, Art Unit 3654